[avlp_ex101002.gif] [avlp_ex101002.gif]







June 12, 2015




Steve Smith

John Suhr

Aura Suhr

Kevin Suhr

Joleen Smith







Re:

Proposed Stock Purchase Agreement for all issued and outstanding capital stock
in J.S. Technologies, Inc., a California corporation (“JS”)




Ladies and Gentlemen:

We are pleased to submit this binding Letter of Intent (“LOI”) whereby Avalanche
International Corp., a Nevada corporation (“AVLP”) proposes to enter into a
Stock Purchase Agreement with the stockholders of JS (collectively referred to
herein as the “JS Stockholders”) under which AVLP will purchase all of the
issued and outstanding shares of capital stock of JS from the JS Stockholders.
These terms are not comprehensive and we expect that additional terms, including
reasonable representations and warranties, will be incorporated into a final
Stock Purchase Agreement (the “Definitive Agreement”) to be negotiated and
prepared.  




Item

Description




1. Stock Purchase

Under the Definitive Agreement, AVLP shall acquire all of the issued and
outstanding capital stock of JS, as listed by current stockholder and share
amount on Schedule A attached hereto (the “JS Shares”).  




2. Purchase Price

The total purchase price to be paid to the JS Stockholders shall be $11,000,000,
to be paid amongst each of the JS Stockholders in the specific amounts for each
shareholder as set forth on Schedule A attached hereto.  Each JS Stockholder
shall, at his election, receive his portion of the purchase price in cash, in
the form of shares of preferred stock, or a combination of both.  All JS
Stockholders must make their election in writing and within seven (7) days of
the Closing Date.











--------------------------------------------------------------------------------




3.  Class B

Convertible

Preferred Stock

AVLP will designate a class of preferred stock for the transaction entitled
“Class B Convertible Preferred Stock” and consisting of 2,750,000 shares.  The
Class B Convertible Preferred Stock shall have a stated value of $4.00 per share
and a first-position liquidation preference of $4.00 per share. The Class B
Convertible Preferred Stock shall be convertible to common stock of AVLP at a
rate of four (4) shares of common stock for each share of preferred stock
converted.  The Class B Convertible Preferred Stock shall accrue dividends at a
rate of six percent (6%) per year.  All accrued dividends shall be payable on or
before 36 months from the date of issue.  All dividends shall be payable in
cash, or at the option of AVLP, in shares of common stock valued at $1.00 per
share.  All Class B Convertible Preferred Stock issued and outstanding at 36
months after the Closing Date shall be automatically converted to common stock
of AVLP at the rate provided herein. Shares of Class B Convertible Preferred
Stock shall be entitled to vote, and an as-if-converted basis, together with the
share of common stock on all matters submitted to a vote of the stockholders of
AVLP.




4. Closing

The anticipated effective date of the closing of the Definitive Agreement shall
be the later of: (i) 120 days from the date of this LOI, or (ii) 60 days after
delivery of the PCAOB audit as specified in 6(d), below (the “Closing Date.”).
The Closing Date may be extended by agreement of the parties in writing, which
shall not be unreasonably withheld.  All parties hereto covenant and agree to
use their best efforts to facilitate the progress of the audit, to provide any
assistance with the audit process which may be reasonably requested, and to work
toward completion of the audit as quickly as practicable.




5. Customary

Provisions

The Definitive Agreement will contain customary representations and warranties
for a transaction of this type, including:




a)

AVLP and JS are legal entities duly organized, validly existing and in good
standing under the laws of its respective governmental jurisdiction where the
entity was incorporated or formed, and has corporate power and authority to own,
lease and operate its properties and to conduct its business as currently
conducted;











2




--------------------------------------------------------------------------------




b)

The party has, to the best of his, her or its knowledge, information and belief,
complied with all applicable laws and regulations including, without limitation,
all federal and state securities laws and regulations; and the party is not, and
has not, and to his, her or its knowledge the past and present officers,
directors and affiliates of such party are not and have not, been the subject
of, nor does any such party have any reason to believe that it or any of its
officers, directors or affiliates will be the subject of, any civil or criminal
proceeding or investigation by any federal or state agency alleging the
violation of any laws or regulations;




c)

The party has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has he, she or it been a party to any material litigation other
than as provided in a separate schedule to the other parties;




The Definitive Agreement will also contain customary indemnification provisions
to secure breaches of representations and warranties by the parties.




6. Conditions

Closing of the transaction contemplated under the Definitive Agreement shall be
subject to certain conditions, including:




a)

Execution of the Definitive Agreement by JS Stockholders holding not less than
sixty-five percent (65%) of the issued and outstanding capital stock of JS,
together with such additional approvals or consents as are required by the
Bylaws of JS and that certain JS “Shareholders’ Agreement with Buy/Sell
Provisions” dated on or about January 27, 1998.  While it is AVLP’s goal under
this LOI to acquire 100% of the issued and outstanding shares of JS, the
effective acquisition of 65% of the issued and outstanding shares of JS, in
compliance with the aforementioned documents, will be sufficient to bind AVLP to
perform this LOI and Definitive Agreement. In the event that the parties are
unable to obtain the shareholder approvals necessary, under the terms of such
documents, to lawfully effect the sale to AVLP of at least 65% of the issued and
outstanding capital stock of JS, then the transaction contemplated hereby will
proceed as either: (i) a merger of JS with and into a subsidiary of AVLP, or
(ii) a sale of substantially all of the assets of JS to AVLP.








3




--------------------------------------------------------------------------------




b)

AVLP will: (i) stand ready, willing, and able to deliver the purchase price as
listed on Schedule A hereto with regard to each minority shareholder of JS who
agrees to sell his or her JS shares under the Definitive Agreement; and (ii)
will consummate the purchase of the JS shares held by each such stockholder on
the Closing Date.




c)

Absence of pending or threatened litigation regarding JS or its business or
operations. “Threatened litigation” shall mean any claim that is communicated to
any party to this LOI where a lawsuit, administrative claim or arbitration is
threatened or demanded;




d)

AVLP and JS obtaining all necessary board and stockholder approvals and
consents;




e)

JS obtaining an unqualified audit opinion from a PCAOB accredited audit firm
regarding its financial statements for the last two fiscal years, together with
an auditor review of its financial statements for any subsequent interim
quarterly periods.   There shall be no other conditions pertaining to the PCAOB
audit, other than the following:

i.

The audited financial statements must confirm a minimum of $10,000,000 in gross
sales for JS over the prior 12 months;

ii.

The audited financial statements must confirm total fixed assets for JS of at
least 90% of the current unaudited figure, which is $1,579,247.32; and

iii.

The audited financial statements must confirm a total balance for the S&J
Equipment Loan of not more than $700,000.

In the event that the transaction contemplated hereby does not close, JS may
retain a copy of the audited financial statements and audit report for its own
use.


























4




--------------------------------------------------------------------------------




f)

On the Closing Date, the concurrent closing of an agreement by AVLP to purchase
all of the issued and outstanding members’ interests in S&J Design Labs, LLC.
 John Suhr, Steve Smith and AVLP are to agree upon a purchase price of S&J
Design Labs, LLC within 30 days of execution of this LOI.  In the event John
Suhr, Steve Smith and AVLP are unable to agree upon a purchase price for S&J
Design Labs, LLC within 30 days of execution of this LOI, they agree to the
following process for the determination of the sales price of S&J Design Labs,
LLC:  AVLP and any seller will have the right retain to their own interested
appraiser to submit a proposed appraisal of S&J Design Labs, LLC with the
appraisal date being the date of this LOI.  The parties’ proposed appraisals
shall be submitted to a disinterested appraiser, to be agreed upon mutually by
all parties, who shall act as a referee and will make a binding determination of
the purchase price for S&J Design Labs, LLC.  Alternatively, the parties have
the option of hiring one disinterested appraiser to render a binding
determination of the purchase price of S&J Design Labs, LLC.




g)

 [REDACTED]




h)

On the Closing Date, the issued and outstanding capital stock of JS consists of
1,000 shares, all of which are free of any lien, pledge, encumbrance, or other
claim, except as set forth in that certain JS “Shareholders’ Agreement with
Buy/Sell Provisions” dated on or about January 27, 1998;




i)

[REDACTED]




i.

[REDACTED]




ii.

[REDACTED]




j)

[REDACTED]




k)

[REDACTED]











5




--------------------------------------------------------------------------------




l)

There have been no material adverse changes in the assets, liabilities,
business, properties, operations, financial condition, results of operations, or
prospects of JS’s business between the date of this LOI and the Closing Date.
“Material adverse change” shall mean any adverse change of such a nature that it
would be substantially likely to be viewed by a reasonable person in AVLP’s
position to have significantly altered the total mix of information made
available regarding JS.

 

m)

[REDACTED]




n)

Effective as of the Closing Date, JS shall release the Suhrs and the Smiths from
any and all claims, known and unknown, that JS may have against any of them as
of the date of closing of the Definitive Agreement.  Effective as of the Closing
Date, JS and AVLP agree to defend and indemnify the Suhrs and the Smiths against
any lawsuit or claim brought by any other shareholder of JS that is derivative
in nature and provided that the claim asserted is a claim that could have been
brought by JS for conduct occurring prior to the close of the Definitive
Agreement.  AVLP agrees to make reasonable efforts to obtain written releases of
all known and unknown claims that could be brought against JS or the Suhrs or
the Smiths when the shares of the minority shareholders are purchased under this
LOI and Definitive Agreement.  Further, effective as of the Closing Date, AVLP
agrees to defend and indemnify the Suhrs and the Smiths against any lawsuit or
claim brought by any shareholder of AVLP for any and all claims concerning the
LOI or the Definitive Agreement, including any claim against such parties
relating to their entry into this LOI or their execution and consummation of the
Definitive Agreement.




o)

In connection with the closing of the Definitive Agreement, AVLP or SJ shall,
with regard to all liabilities of JS and S&J Design Labs, LLC, to which the
Suhrs or the Smiths are personally obligated and which are disclosed prior to
the close of the Definitive Agreement, either satisfy such obligations in full
or re-finance or re-negotiate such obligations so that the Suhrs and/or the
Smiths have no further personal obligation.  In addition to any other such
obligations which shall be disclosed in writing, such obligations include the
following:

i.

a certain equipment loan made to S&J Design Labs, LLC by America West Bank,
which has an approximate balance of $642,000; and





6




--------------------------------------------------------------------------------




ii.

a certain equipment loan made by America West Bank to JS, which has an
approximate balance of $79,000.




p)

All of the JS Stockholders agreeing to sell their shares under the Definitive
Agreement shall agree to a general release of JS, S&J Design Labs, LLC, and
their respective past and present officers, directors, employees, and
shareholders.




7. Operation of

JS prior to Closing

Date

Until the Closing Date, the business of JS will be conducted in substantially
the same manner as it is presently conducted and no material changes in the
business of JS will be made without informing AVLP prior thereto.  Between the
date of this LOI and the Closing Date, Steve Smith and Larry Campbell will
receive their normal compensation and benefits and will continue to work at the
JS facility.




Closing of the transaction contemplated under the Definitive Agreement shall be
conditioned upon there having been no material adverse changes and no material
adverse developments in the assets, liabilities, business, properties,
operations, financial condition, results of operations, or prospects of JS’s
business between the date of this LOI and the Closing Date.




Between the date of this LOI and the Closing Date, an independent financial
controller will be appointed by AVLP to oversee day-to-day accounting and
financial transactions of JS until the close of the transaction.  Further,
between the date of this LOI and the Closing Date, Steve Smith, John Suhr, and
representatives of AVLP will meet regularly to review the operations of JS, and
no material changes to the operations of JS shall be made without the agreement
of Steve Smith, John Suhr, and AVLP.




[REDACTED]




8. [REDACTED]







9. [REDACTED]














7




--------------------------------------------------------------------------------




10. No-shop and

Breakup Fees

The parties hereto agree to work in good faith expeditiously towards a closing.
 Between execution of the LOI and close of the Definitive Agreement, JS, Steve
Smith, John Suhr, and Aura Suhr agree that they will not, directly or
indirectly, (i) take any action to solicit, initiate, encourage or assist the
submission of any proposal, negotiation or offer from any person or entity other
than AVLP relating to the sale or issuance, of any of the capital stock of JS or
the acquisition, sale, lease, license or other disposition of JS or any material
part of the stock or assets of JS, or (ii) enter into any discussions,
negotiations or execute any agreement related to any of the foregoing, and shall
notify the AVLP promptly of any inquiries by any third parties in regards to the
foregoing.




If, in violation of this provision, JS, Steve Smith, John Suhr, and/or Aura Suhr
enter to any agreement relating to the sale or issuance, of any of the capital
stock of JS or the acquisition, sale, lease, license or other disposition of JS
or any material part of the stock or assets of JS, such parties shall pay to
AVLP an amount equal to ten percent (10%) of the total consideration received by
each of them as a result of such agreement.




In the event that AVLP is ready, willing and able to close the transaction
contemplated hereby on or before the Closing Date and any other party hereto
otherwise fails or refuses to close the transaction and sell his or her shares
to AVLP, such party, severally and not jointly, shall pay to AVLP, as liquidated
damages, a termination fee of $250,000.




In the event that all of the other parties hereto are ready, willing and able to
close the transaction contemplated hereby on or before the Closing Date and AVLP
fails or refuses to close the transaction, AVLP shall pay to JS, as liquidated
damages, a termination fee of $250,000.




11. Pre-Closing

Covenants

The Parties shall cooperate with each other and use their reasonable best
efforts to execute and deliver the Definitive Agreement and all other documents
necessary and desirable to effect the transaction contemplated hereby as soon as
possible and to thereafter satisfy each condition to Closing specified
thereunder.




12. Due Diligence

and Costs

Immediately upon execution of this LOI, AVLP and its advisors will have full
access during normal business hours to copies of all documents and information
(the “Materials”) regarding the assets and the business and operations of JS
that are pertinent to the transaction contemplated by this LOI.





8




--------------------------------------------------------------------------------




Each party will bear their own costs and expenses relating to this due diligence
process as well as the negotiation and implementation of the Definitive
Agreement, including all legal and accounting fees.  Upon the abandonment of
this transaction by the parties, each party will return to the other any
Materials received or certify the Materials as destroyed if the Definitive
Agreement is not executed.




13. Governing Law

This LOI and the Definitive Agreement shall be governed and construed in
accordance with the laws of the State of California without giving effect to
principles of conflicts or choice of laws thereof.




14. Dispute

Resolution

In the event of a dispute or any alleged breach of the Definitive Agreement, any
litigation shall be resolved in the trial courts of of Los Angeles or Orange
County, California.  The prevailing party in any litigation shall be entitled to
recover all expenses, costs and fees, including attorney fees, from the losing
party.




15. Non-

disparagement

For a period commencing on the date hereof and continuing indefinitely, all
parties hereto hereby covenant and agree that they shall not, directly or
indirectly, defame, disparage, create false impressions, or otherwise put in a
false or bad light any of the other parties hereto, or JS’s products or
services, its business, reputation, conduct, practices, past or present
employees, financial condition or otherwise.  Further, no party hereto shall
induce, solicit, influence, or attempt to influence any agent, vendor, supplier,
employee, consultant, or independent contractor of JS to terminate their
position or relationship with JS, reduce the amount of business that it
historically has done with JS, or otherwise adversely alter its business
relationship with JS.




This LOI may be executed in several counterparts, each of which will be deemed
to be an original and all of which will together constitute one and the same
instrument.  Delivery to us of an executed copy of this LOI by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery to us of
the LOI as of the date of successful transmission to us.











9




--------------------------------------------------------------------------------




We look forward to working with you to complete the Definitive Agreement
successfully and expeditiously.  If the foregoing correctly sets forth your
understanding, please evidence your agreement to this LOI by executing a copy in
the space set forth below.




Sincerely,




Avalanche International Corp.




By: /s/ Milton C. Ault III

Milton C. Ault III, Chairman of the Board




Agreed to and Accepted:




This 12th day of June 2015.













J.S. Technologies, Inc.




By: /s/ John Suhr

Print name: John Suhr

Title: CEO







/s/ Steve Smith

Steve Smith







/s/ Joleen Smith

Joleen Smith







/s/ John Suhr

John Suhr




/s/ Aura Suhr

Aura Suhr




/s/ Kevin Suhr

Kevin Suhr











10




--------------------------------------------------------------------------------




Schedule A – JS Stockholders




Name

Number of JS Shares

Purchase Price (all Cash)

Purchase Price (all AVLP Class B Convertible Preferred Shares)

Steve Smith

275

$3,000,000

750,000

John Suhr

275

$4,000,000

1,000,000

Aura Suhr

50

[joint with John Suhr]

[joint with John Suhr]

Jamie Laura

150

$1,500,000

375,000

Kuntaku Sei

50

$500,000

125,000

Tatsuo Okada

50

$500,000

125,000

John Wolfe

50

$500,000

125,000

Jeff Wolfe

50

$500,000

125,000

Adam Roller

50

$500,000

125,000

Totals

1,000

$11,000,000

2,750,000








11


